This action was brought to enjoin the defendant from maintaining a nuisance, and to recover the damages which the plaintiff had suffered by reason thereof.
The case was tried before the court at Special Term and judgment for $4,000.00 damages with costs, and an extra allowance of 5%, was awarded to the plaintiff with an injunction. The Appellate Division on an appeal by the defendant modified the judgment by reducing the damages to six cents, and by reducing the cost in the amount of the extra allowance, and by vacating the injunction; and then affirmed the judgment as modified, giving to the plaintiff a judgment for six cents damages and $110.37 costs. The plaintiff then appealed to this court from so much of the judgment as reduced the damages to six cents and the costs to $110.37, but did not appeal from the order vacating the injunction or the judgment as entered. The defendant acquiesced in such judgment and has not appealed therefrom. The only question raised by this appeal is as to whether the Appellate Division properly reduced the judgment. The extra allowance was a percentage based upon the amount of the recovery; and the amount allowed as damages of necessity controls the amount of the extra allowance. In reviewing this question we must bear in mind that the Appellate Division has the power to review evidence and to modify and reduce judgments, when, in its opinion, the amounts awarded are too high; and that this court is limited in its jurisdiction to the review of questions of law only.
In order to determine the question of law presented by this appeal, it becomes necessary to understand more fully the situation of the parties. In the year 1888 the plaintiff rented the premises known as No. 33 West 26th street, New York city, until the first of May, 1890, and occupied the same as tenant keeping a boarding house. At the expiration of the lease she again leased the premises for a period of three years, and thereafter from year to year until the first of May, 1897, when she again leased the premises for a term of three years. In the fall of 1888 the defendant became possessed of certain *Page 18 
lands upon the same street, one hundred and seventy-five feet distant from those occupied by the plaintiff, and constructed large buildings thereon in which were placed steam boilers, engines, pipes, dynamos, electric machines and other machinery for the purpose of generating electricity to be supplied by it to the general public for lighting and other purposes. The trial court found that smoke and cinders emitted from defendant's premises were cast upon those occupied by the plaintiff, and that the jar and vibration caused by the running of the defendant's machinery interfered with the plaintiff's enjoyment of her premises; that she was prevented from renting rooms in the house; that her furniture was injured, and that she was subjected to extra expense for laundry work. For all of which the court allowed her $4,000.00 damages. Upon the trial the plaintiff was allowed to show her income derived from the rent of the rooms of her house from 1886 to 1888, prior to the construction of the defendant's plant, and then from 1888 until 1893, and then from 1893 down to the time of the trial of this action; from which it is claimed that there was a depreciation in the rental value of her premises of $25.00 per week after the construction and operation of defendant's plant down to 1893, and thereafter a depreciation of $70.00 per week. This evidence was all taken under an objection and an exception interposed by the defendant. It was claimed that this depreciation in the rental value of the premises resulted largely from the jar and vibration of the house, caused by the operation of the defendant's heavy machinery, and it appears to be the chief item of damages awarded by the court. The other items of damages which the court appears to have allowed in making the total award of damages consisted of the damage to the plaintiff's furniture, caused by the smoke and cinders, and to the extra expense to which she was subjected in having her laundry work done at another place. But these items will be considered separately hereafter.
The principal question presented is as to whether a tenant in possession of premises, under a lease made after the construction *Page 19 
and operation of an electric lighting plant containing heavy machinery, can maintain an action to recover the depreciation in the rental value of premises occasioned thereby. This question is far-reaching and is one of considerable importance, and it, therefore, should be carefully considered.
Our largest and most flourishing cities are largely filled with manufacturing plants in which the industries of the country are carried on. In most of these plants there are engines, boilers and machinery from which there proceeds some smoke and noise, which, to some extent, inconveniences those who chance to be living in close proximity. It is not every slight inconvenience thus produced that will justify a court of equity in interfering by awarding damages or an injunction. These industries are beneficial to the public, and it is for the public interests that they should be operated within reasonable bounds. It is only where they so seriously interfere with the occupants of premises in the vicinity as to constitute a nuisance that the court will interpose its restraining power and award damages.
Under the findings in this case it will be assumed that the defendant's plant constituted a private nuisance, so far as the plaintiff was concerned, and that she had the right to maintain this action. The question is, therefore, narrowed to one of damages and is involved in the proposition already suggested. It must be conceded that the judicial expressions found in the opinions of reported cases are not all in accord in different jurisdictions and that some confusion has arisen by reason thereof, but this confusion is largely due to the failure of the writers to keep in mind the distinction between damages resulting to real property and those resulting to personal property which may be owned by different persons.
In this case the defendant's plant consists of permanent buildings filled with heavy machinery, and is operated for the purpose of supplying the public with light and electric power. It is not a temporary concern which may be operated in one place to-day and in another place to-morrow, but it is a permanent *Page 20 
institution involving a great amount of labor and expense in its construction, and from which radiate all the lines and wires that supply light and power to various sections of the city in which it is used. If this plant becomes a nuisance, its effect is to depreciate the rental and fee value of the real property surrounding it. Who are the persons injured thereby? Manifestly, the tenants who have rented premises before the creation of the nuisance who suffer a depreciation in the rental value of the premises during the existence of their lease and the landowners of the premises not rented. If premises are rented after the creation of the nuisance, the tenants are presumed in law, in the absence of an express agreement to the contrary, to have procured them at their diminished rental value, the landlord remaining the sufferer and entitled to recover the diminished rental as damages. This would seem to be logical and just as between the landlord and tenant, and it would seem to be quite unjust to permit the tenant to obtain the rent of the premises at a diminished rental value, and then to recover the amount of such diminished rental value of the offending party and thus deprive the owner thereof, who would be the real sufferer. I had supposed that this question had been finally settled in this state by the decision rendered in the case of Kernochan v. N.Y. El. R.R.Co. (128 N.Y. 559), in which it was held that the construction of an elevated railroad in a street of a city without having acquired the easements therein of an abutting owner, if it diminishes the rental of the property, is an injury to the inheritance; and although the owner after such construction has leased the premises, he may maintain, and has the exclusive right to maintain, an action for the damages sustained for the diminution in the rental value caused by the construction and operation of the railroad during the period in which the premises are in the occuption of the tenant under the lease. It is now said of this case that it is sui generis and is governed by principles which are applied to no other class of cases. It is true that the elevated railroad is not an electric lighting plant, but I confess, so far as *Page 21 
the question of law under consideration is concerned, I am unable to see why the rule should apply in one case and not in the other. The elevated railroads are permanent structures. The trains over them are drawn by steam engines which emit smoke, create a noise and jar which causes vibration in abutting buildings and the rattle of windows. The elements of damages thus far are the same. The opinion in the Kernochan case was written by Chief Judge ANDREWS, who reached his conclusion after a careful examination of the authorities upon the subject, both English and American, none of which, with a single exception, were elevated railroad cases, and cannot well be said to be suigeneris.
This case has since been approved in the following cases:Hine v. N.Y. El. R.R. Co. (128 N.Y. 571); Kearney v.Metropolitan El. Ry. Co. (129 N.Y. 76); Witmark v. N.Y. El.R.R. Co. (149 N.Y. 393); Kernochan v. Manhattan Ry. Co. (161 N.Y. 339); Shepard v. Manhattan Ry. Co. (169 N.Y. 160);Fries v. N.Y.  Harlem R.R. Co. (169 N.Y. 270).
Other cases which precede it, and upon which the conclusion was reached, are the following: Jesser v. Gifford (4 Burr. 2141);Leader v. Moxon (3 Wils. 461); Bedingfield v. Onslow (3 Lev. 209); Clowes v. Staffordshire Potteries W.W. Co. (L.R. [8 Ch. App.] 125); Kidgill v. Moor (9 C.B. 364); Bell v.Midland Ry. Co. (10 C.B. [N.S.] 287); Mott v. Shoolbred
(L.R. [20 Eq.] 22); Addison on Torts, 139; Baker v. Sanderson
(3 Pick. 348); Sumner v. Tileston (7 Pick. 198); Pappenheim
v. Met. El. Ry. Co. (128 N.Y. 436).
I shall not attempt a digest of these cases further than to state that they held that an action lies by a reversioner for a wrongful obstruction of light in his house; for a permanent obstruction in an adjacent street; for obstructing a private way appurtenant to his premises; for preventing an access of tenant to a wharf; for fouling a stream passing through his land upon which dye works had been erected; for obstructing his mills, in consequence of which his tenant threatened to *Page 22 
quit; and for raising a dam below plaintiff's mill, causing the water to back up and flood plaintiff's premises, thus diminishing their rental value. Of course all injuries for which the owner can recover, and not the tenant, must be of a permanent character, affecting the rental and fee value of the premises. Mere trespasses occurring during the existence of the lease, resulting in no injury to the reversioner's interest, only affect the tenant, and he may, therefore, recover therefor.
The lessee and reversioner may both be injured by the same wrong, and each may maintain an action therefor. The tenant being entitled to the possession of the premises is alone affected by the temporary trespasses committed thereon; and if the crops which he plants are injured, the damages belong to him and not to the owner. (Bedingfield v. Onslow, supra; Smith v.Phillips, 8 Phil. 10; Shelfer v. City of London ElectricLighting Co., L.R. [1 Ch. 1895] 287.) In the latter case the action was for an injunction and for damages against an electric light company. Two actions were prosecuted and tried together, one by the tenant and the other by the reversioner. The tenant had a lease for twenty-one years. The interest of the reversioner was, therefore, remote, but the court held that the structure of the electric light plant was permanent in character, and that the reversioner was entitled to recover the damages that resulted to the freehold. LINDLEY, L.J., in delivering his opinion, says with reference thereto: "This is not a case of a temporary nuisance which is likely to cease before the existing tenancy expires. * * * The nuisance is of a totally different character; and for such a permanent nuisance as this, and consequent permanent injury to the reversion, I have no doubt an action by the reversioner for damages would lie. * * * In this case it is idle to suppose that the vibration, which is the real cause of the continuing injury, will cease. It must be borne in mind that the defendants are a corporation created for the express purpose of supplying electricity for a time to which no limit can be assigned, and they have gone to great expense in making foundations and erecting permanent works on a large scale." (See, also, Park *Page 23 
v. White, 23 Ont. 611; Kavanagh v. Barber, 131 N.Y. 211;Morton v. Mayor etc. of N.Y., 140 N.Y. 207; Wood on Nuisances [3d edition], secs. 826, 827).
The damages in this class of cases are the diminished rental value. (Francis v. Schoellkopf, 53 N.Y. 152; Drucker v.Manhattan Ry. Co., 106 N.Y. 157; Hussner v. Brooklyn CityR.R. Co., 114 N.Y. 433; Tallman v. Met. El. R.R. Co.,121 N.Y. 119.)
The plaintiff having rented the premises after the construction and operation of the defendant's plant must be assumed to have paid only the rental value of the premises under the existing conditions. As we have seen, she rented from year to year for a number of years, and then, finally, for a period of three years. During all this time the defendant's plant was in operation, and she knew its nature and character and fully understood that the defendant company intended to continue its business. The plaintiff and her landlord must, therefore, be deemed to have agreed upon the amount of rent that should be paid under the surrounding conditions existing at that time. (Baker v.Sanderson, supra, and Sumner v. Tileston, supra.) It is said, however, that the plaintiff paid the same rent during the last years of her occupancy of the premises that she paid during the first years of her tenancy. This may be, but still that fact does not remove the presumption that parties contracted anew, at the time of the executing of each new lease, with reference to the surrounding conditions then existing. The territory in that vicinity may in the meantime have largely increased in its fee and rental value. Were it not for the existence of defendant's plant the rental value of these premises may have commanded a much larger sum than was paid by the plaintiff. The plaintiff claims that the rental value of her rooms had depreciated $70.00 per week. This far exceeds the rent paid by her for the premises, and, therefore, indicates that had it not been for the defendant's plant the rental value of these premises would have been much larger than that which she paid.
I think the diminished rental value of the premises belonged *Page 24 
to the landlord and not to the plaintiff, and that, therefore, the evidence to which attention has been called of the diminished rental value of the rooms in the house, which was taken under objection, was improperly received.
As to the damages to the furniture resulting to the plaintiff from smoke and cinders, and as to the extra expense by reason of her having her laundry work done outside of the house, the plaintiff clearly had the right to maintain her action and to recover the damages that she had suffered. These items are independent of that resulting from the depreciation in the rental value of the premises. For these damages the Appellate Division has awarded her six cents. The record does not disclose the amount that the trial court allowed her therefor. There was evidence tending to show that the cost of cleaning the furniture was $150.00 per year, but whether this cost was over and above that required for ordinary cleaning does not clearly appear. There was evidence also tending to show that the cost of the washing outside was $2.00 per week, but it does not appear clearly what the cost of the laundry would have been had it been done in the plaintiff's own house. Under this condition of the evidence the Appellate Division has held that substantial damages could not be awarded, and consequently has allowed only nominal damages. It is quite possible that a more equitable result might have been obtained by a new trial, but under the evidence in this case I do not see how we can properly interfere with this judgment. I, therefore, favor an affirmance.
BARTLETT, MARTIN, VANN and CULLEN, JJ., concur with WERNER, J.; PARKER, Ch. J., concurs with HAIGHT, J.
Judgment reversed, etc. *Page 25